Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors John Bean Technologies Corporation: We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-152685 and 333-152682) of John Bean Technologies Corporation of our reports dated March 8, 2012, with respect to the consolidated balance sheets of John Bean Technologies Corporation and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2011, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of John Bean Technologies Corporation. /s/ KPMG LLP Chicago, Illinois March 8, 2012
